
	
		II
		111th CONGRESS
		1st Session
		S. 1271
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to add certain
		  segments to the Rogue River designation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Rogue Wild and Scenic Rivers Act
			 of 2009.
		2.Rogue river
			 additions
			(a)In
			 generalSection 3(a)(5) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) is amended—
				(1)by striking
			 The segment and inserting the following:
					
						(A)In
				generalThe segment
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Additional areasIn
				addition to the segment described in subparagraph (A), the following segments
				of the Rogue River, Oregon, to be administered in the following
				classifications:
							(i)Kelsey creek
								(I)The 2.2-mile segment of Kelsey Creek from
				the headwaters of the Creek to the eastern section line of 32S 8W sec. 30 as a
				recreational river.
								(II)The 7.1-mile segment of Kelsey Creek
				from the eastern section line of 32S 8W sec. 30 to the confluence with the
				Rogue River as a wild river.
								(ii)East fork kelsey creek
								(I)The 0.1-mile segment of East Fork Kelsey
				Creek from the headwaters of the Creek to 0.1 miles downstream of road
				32–7–19.3 as a scenic river.
								(II)The 4.7-mile segment of East Fork Kelsey
				Creek downstream from 0.1 miles downstream of road 32–7–19.3 to the confluence
				with Kelsey Creek as a wild river.
								(iii)Whisky creek
								(I)The 0.6-mile segment of Whisky Creek from
				the confluence of the East Fork and West Fork to 0.1 miles downstream from road
				33–8–23 as a recreational river.
								(II)The 1.9-mile segment of Whisky Creek
				from 0.1 miles downstream from road 33–8–23 to the confluence with the Rogue
				River as a wild river.
								(iv)East fork whisky creek
								(I)The 0.1-mile segment of East Fork Whisky
				Creek from the headwaters of the Creek to 0.1 miles downstream of road 34–8–1
				as a scenic river.
								(II)The 3.7-mile segment of East Fork Whisky
				Creek from 0.1 miles downstream of road 34–8–1 to the confluence with Whisky
				Creek as a wild river.
								(v)West fork whisky
				creekThe 4.8-mile segment of
				West Fork Whisky Creek from the headwaters of the Creek to the confluence of
				the Rogue River as a wild river.
							(vi)Big windy creek
								(I)The 1.5-mile segment of Big Windy Creek
				from the headwaters of the Creek to 0.1 miles downstream from road 34–9–17.1 as
				a scenic river.
								(II)The 5.8-mile segment of Big Windy Creek
				from 0.1 miles downstream from road 34–9–17.1 to the confluence with the Rogue
				River as a wild river.
								(vii)East fork big windy
				creek
								(I)The 0.2-mile segment of East Fork Big
				Windy Creek from the headwaters of the Creek to 0.1 miles downstream from road
				34–8–36 as a scenic river.
								(II)The 3.7-mile segment of East Fork Big
				Windy Creek from 0.1 miles downstream from road 34–8–36 to the confluence with
				Big Windy Creek as a wild river.
								(viii)Little windy creek
								(I)The 1.1-mile segment of Little Windy
				Creek from the headwaters of the Creek to 0.1 miles downstream of road 34–8–36
				as a scenic river.
								(II)The 1.9-mile segment of Little Windy
				Creek from 0.1 miles downstream of road 34–8–36 to the confluence with the
				Rogue River as a wild river.
								(ix)Howard creek
								(I)The 0.3-mile segment of Howard Creek from
				the headwaters of the Creek to 0.1 miles downstream of road 34–9–34 as a scenic
				river.
								(II)The 6.9-mile segment of Howard Creek
				from 0.1 miles downstream of road 34–9–34 to the confluence with the Rogue
				River as a wild river.
								(x)Mule creek
								(I)The 0.2-mile segment of Mule Creek from
				the headwaters of the Creek to 0.1 miles downstream from road 32–9–15.1 as a
				scenic river.
								(II)The 11.2-mile segment of Mule Creek from
				0.1 miles downstream from road 32–9–15.1 to the confluence with the Rogue River
				as a wild river.
								(xi)Grave creek
								(I)The 1.6-mile segment of Grave Creek from
				the confluence of Wolf Creek downstream as a scenic river.
								(II)The 8.2-mile segment of Grave Creek from
				1.6 miles downstream of the confluence of Wolf Creek to the confluence with the
				Rogue River as a recreational river.
								(xii)Anna creekThe 3.5-mile segment of Anna Creek from the
				headwaters of Anna Creek to the confluence with Howard Creek as a wild
				river.
							(xiii)Missouri creek
								(I)The 2.6-mile segment of Missouri Creek
				from the headwaters of the Creek to the north section line of 33S 10W sec. 25
				as a scenic river.
								(II)The 2.2-mile segment of Missouri Creek
				from the north section line of 33S 10W sec. 25 to the confluence with the Rogue
				River as a wild river.
								(xiv)Jenny creek
								(I)The
				0.3-mile segment of Jenny Creek from the headwaters of the Creek to 0.1 miles
				downstream from road 34–9–7 as a scenic river.
								(II)The
				4.6-mile segment of Jenny Creek from 0.1 miles downstream from road 34–9–7 to
				the confluence with the Rogue River as a wild river.
								(xv)Rum creek
								(I)The 2-mile segment of Rum Creek from the
				headwaters of the Creek to 0.1 miles downstream from road 34–8–34 as a scenic
				river.
								(II)The 2.4-mile segment of Rum Creek from
				0.1 miles downstream from road 34–8–34 to the confluence with the Rogue River
				as a wild river.
								(xvi) East fork rum creek
								(I)The 0.5-mile segment of East Rum Creek
				from the headwaters to 0.1 miles downstream of road 34–8–10.1 as a scenic
				river.
								(II)The 1.5-mile segment of East Rum Creek
				from 0.1 miles downstream of road 34–8–10.1 to the confluence with Rum Creek as
				a wild river.
								(xvii)Wildcat creekThe 1.7-mile segment of Wildcat Creek from
				the headwaters of the Creek downstream to the confluence with the Rogue River
				as a wild river.
							(xviii)Montgomery
				creekThe 1.8-mile segment of
				Montgomery Creek from the headwaters of the Creek downstream to the confluence
				with the Rogue River as a wild river.
							(xix)Quartz creek
								(I)The
				0.5-mile segment of Quartz Creek from its headwaters to 0.1 miles downstream
				from road 35–9–1.2 as a recreational river.
								(II)The
				2.8-mile segment from 0.1 miles downstream from road 35–9–1.2 to the confluence
				of the North Fork Galice Creek as a scenic river.
								(xx)Hewitt creek
								(I)The 1.3-mile segment of Hewitt Creek from
				the headwaters of the Creek to 0.1 miles downstream of road 33–9–21 as a scenic
				river.
								(II)The 1.3-mile segment of Hewitt Creek
				from 0.1 miles downstream of road 33–9–21 to the confluence with the Rogue
				River as a wild river.
								(xxi)Bunker creekThe 6.6-mile segment of Bunker Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxii)Dulog creek
								(I)The 0.8-mile segment of Dulog Creek from
				the headwaters of the Creek to 0.1 miles downstream of road 34–8–36 as a scenic
				river.
								(II)The 1.0-mile segment of Dulog Creek from
				0.1 miles downstream of road 34–8–36 to the confluence with the Rogue River as
				a wild river.
								(xxiii)Galice creekThe 2.2-mile segment of Galice Creek from
				the confluence with the North and South Forks of Galice Creek to the confluence
				with the Rogue River as a recreational river.
							(xxiv)North fork galice
				creek
								(I)The 1.2-mile segment of North Fork Galice
				Creek from the headwaters of the Creek to 0.1 miles upstream of road 34–8–36 as
				a scenic river.
								(II)The 4.5-mile segment of North Fork
				Galice Creek from 0.1 miles upstream of road 34–8–36 to the confluence with
				Galice Creek as a recreational river.
								(xxv)Quail creek
								(I)The 0.7-mile segment of Quail Creek from
				the headwaters of the Creek to 0.1 miles downstream from road 32–9–14.2 as a
				scenic river.
								(II)The 1.8-mile segment of Quail Creek from
				to 0.1 miles downstream from road 32–9–14.2 to the confluence with the Rogue
				River as a wild river.
								(xxvi)Meadow creekThe 4.1-mile segment of Meadow Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxvii)Russian creek
								(I)The 0.4-mile segment of Russian Creek
				from the headwaters of the Creek to 0.1 miles downstream from road 33–8–21 as a
				scenic river.
								(II)The 2.2-mile segment of Russian Creek
				0.1 miles downstream from road 33–8–21 to the confluence with the Rogue River
				as a wild river.
								(xxviii)Alder creekThe 1.2-mile segment of Alder Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxix)Booze creekThe 1.5-mile segment of Booze Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxx)Bronco creekThe 1.8-mile segment of Bronco Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxxi)Centennial gulch
				creekThe 1.9-mile segment of
				Centennial Gulch Creek from the headwaters of the Creek to the confluence with
				the Rogue River as a recreational river.
							(xxxii)Copsey creekThe 1.5-mile segment of Copsey Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxxiii)Corral creekThe 0.5-mile segment of Corral Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxxiv)Cowley creekThe 0.9-mile segment of Cowley Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxxv)Ditch creek
								(I)The
				0.5-mile segment of Ditch Creek from the headwaters of the Creek 0.1 miles
				downstream from road 33–5–9.2 as a scenic river.
								(II)The
				1.9-mile segment of Ditch Creek from 0.1 miles downstream from road 33–5–9.2 to
				the confluence with the Rogue River as a wild river.
								(xxxvi)Francis creekThe 0.9-mile segment of Francis Creek from
				the headwaters of the Creek to the confluence with the Rogue River as a wild
				river.
							(xxxvii)Long gulch
								(I)The
				1.4-mile segment of Long Gulch from the headwaters to 0.1 miles downstream from
				road 34–9–21 as a scenic river.
								(II)The
				1.1-mile segment of Long Gulch from 0.1 miles downstream of road 34–9–21 to the
				confluence with the Rogue River as a wild river.
								(xxxviii)Bailey creek
								(I)The 1.0-mile segment of Bailey Creek from
				the headwaters of the Creek to 0.1 miles downstream from road 34–8–22.2 as a
				scenic river.
								(II)The 2.1-mile segment of Bailey Creek
				from 0.1 miles downstream from road 34–8–22.2 to the confluence of the Rogue
				River as a wild river.
								(xxxix)Shady creekThe 0.7-mile segment of Shady Creek from
				the headwaters of the Creek to the confluence with the Rogue River, as a wild
				river.
							(xl)Slide creek
								(I)The 0.5-mile segment of Slide Creek from
				the headwaters of the Creek to 0.1 miles downstream from road 33–9–6 as a
				scenic river.
								(II)The 0.7-mile segment of Slide Creek from
				0.1 miles downstream of road 33–9–6 to the confluence with the Rogue River as a
				wild
				river.
								.
				(b)Administrative
			 provisions
				(1)In
			 generalAny segment of the Rogue River designated by subparagraph
			 (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5))
			 (as added by subsection (a)(2)) shall—
					(A)include an average of 640 acres per mile
			 measured from the ordinary high water mark on both sides of the River;
			 and
					(B)be managed as
			 part of the Rogue Wild and Scenic River designated by subparagraph (A) of
			 section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as
			 added by subsection (a)(1)).
					(2)WithdrawalSubject
			 to valid rights, the Federal land within the boundaries of the river segments
			 designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)(2)) is withdrawn from
			 all forms of—
					(A)entry,
			 appropriation, or disposal under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.
					
